DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-6, 8, 11-12,  14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nir (U.S. Pub. No. 2016/0066055) in view of Jiang et al. (U.S. Pub. No. 2017/0353770).

Regarding claims 1 and 20, Nir discloses a method for pushing subtitle data, performed by a computer device, the method comprising:
obtaining video stream data and audio stream data, the audio stream data being data corresponding to an audio part in the video stream data (see paragraph 0012; received video signals accompanied by corresponding audio signals);
generating the subtitle data according to the audio stream data, the subtitle data comprising a subtitle text corresponding to a speech in the audio stream data and time information of the subtitle text (see paragraphs 0052, 0059; a speech recognition module 37 converts each audio time slice to text that includes the transcription of the audio time slice); and
pushing, in response to pushing the video stream data to a user terminal, the subtitle data to the user terminal, the subtitle data instructing the user terminal to synchronously display the subtitle text with live pictures in the video stream data and the audio part in the audio stream data according to the time information of the subtitle text (see paragraphs 0022, 0050, 0059, 0062-0063, figs. 1, 3; a synchronization module for synchronizing between each group of composite frames and their corresponding time slices of a sound track associated with the audio signal before outputting the synchronized composite frame group and audio channel to the video display).

delaying the pushing of the video stream data to the user terminal to synchronize the subtitle text with the video stream data.
In an analogous art, Jiang et al. discloses receiving a subtitle obtaining request from the user terminal, the subtitle obtaining request comprises a time identifier, the time identifier indicating time information of the requested subtitle data (see paragraphs 0056-0060, 0087-0092), and 
wherein the pushing the subtitle data to the user terminal further comprises (see paragraphs 0060-0061):
querying whether the subtitle data corresponding to the time information indicated by the time identifier is cached (see paragraphs 0058, 0066, 0071-0073); 
based on determining that the subtitle data corresponding to the time information is cached, pushing the cached subtitle data to the user terminal (see paragraphs 0060, 0074); and 
delaying the pushing of the video stream data to the user terminal to synchronize the subtitle text with the video stream data (see paragraphs 0018, 0036, 0068).


Examiner notes that the instant claim 14 is to an apparatus comprising a memory and processor for carrying out the method of claim 1.  Therefore, the supporting rationale of the rejection to claim 1 applies to the instant claim of claim 14.

Regarding claims 2 and 15, Nir and Jiang et al. discloses everything claimed as applied above (see claim 1).  Jiang et al. discloses wherein the subtitle obtaining request further comprises language indication information indicating a subtitle language of the subtitle (see paragraphs 0014-0020), and

determining whether the subtitle language indicated by the language indication information is a language corresponding to the subtitle text (see paragraphs 0014-0020); and 
based on determining that the language indication information is the language corresponding to the subtitle text, pushing the subtitle data to the user terminal (see paragraphs 0014-0020).

Regarding claims 3 and 16, Nir and Jiang et al. discloses everything claimed as applied above (see claims 2 and 15).  Jiang et al. discloses wherein the generating the subtitle data according to the audio stream data comprises generating the subtitle data according to the audio stream data through a target service, the target service being any one of at least one subtitle generation service (see paragraph 0057, 0088),
wherein the subtitle obtaining request further includes a service identifier used for indicating a subtitle generation service (see paragraph 0017), and
wherein the pushing the subtitle data to the user terminal further comprises pushing the subtitle data to the user terminal based on determining that the subtitle generation service indicated by the service identifier is the target service (see paragraphs 0017-0020).

claim 5, Nir and Jiang et al. discloses everything claimed as applied above (see claim 1).  Jiang et al. discloses based on determining that the subtitle data is not found, extracting the subtitle data from a subtitle database (see paragraphs 0019-0021); and 
caching the extracted subtitle data (see paragraphs 0019-0021).

Regarding claims 6 and 18, Nir and Jiang et al. discloses everything claimed as applied above (see claims 2 and 15).  Jiang et al. discloses determining a next request time according to the time information of the subtitle data pushed to the user terminal (see paragraphs 0022-0027); and
transmitting request indication information to the user terminal, the request indication information instructing the user terminal to transmit a new subtitle obtaining request when the next request time arrives (see paragraphs 0022-0027).

Regarding claims 8 and 19, Nir and Jiang et al. discloses everything claimed as applied above (see claims 2 and 14).  Nir discloses wherein the generating the subtitle data according to the audio stream data comprises:
performing a speech recognition on the audio stream data to obtain a speech recognized text (see paragraphs 0035, 0049, 0059, 0067-0068); and
generating the subtitle data according to the speech recognized text (see paragraphs 0018, 0035, 0049, 0059, 0067-0068).

claim 11, Nir and Jiang et al. discloses everything claimed as applied above (see claim 8).  Jiang et al. discloses wherein the generating the subtitle data according to the speech recognized text comprises:
translating the speech recognized text into translated text corresponding to a target language (see paragraph 0002);
generating the subtitle text according to the translated text, the subtitle text comprising at least one of the translated text or the speech recognized text (see paragraph 0002); and
generating the subtitle data according to the subtitle text (see paragraph 0002).


Regarding claim 12, Nir and Jiang et al. discloses everything claimed as applied above (see claim 1).  Nir discloses wherein the obtaining the video stream data and the audio stream data comprises:
transcoding a video stream through a transcoding process in a transcoding device to obtain the video stream data and the audio stream data with synchronized time information (see paragraphs 0049, 0053-0054, 0059, fig. 3).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nir and Jiang et al. as applied to claim 8 above, and further in view of Sakai et al. (U.S. Pub. No. 2008/0243506).

claim 9, Nir and Jiang et al. discloses everything claimed as applied above (see claim 8).  However, Nir and Jiang et al. fails to disclose wherein the performing speech recognition on the audio stream data to obtain the speech recognized text comprises: performing a speech start and end detection on the audio stream data to obtain a speech start frame and a speech end frame in the audio stream data, the speech start frame being an audio frame at the start of a speech segment and the speech end frame being an audio frame at the end of the speech segment; and
performing the speech recognition on target speech data in the audio stream data to obtain the speech recognized text corresponding to the target speech data, the target speech data comprising a plurality of audio frames between any set of the speech start frame and the speech end frame in the audio stream data.
Sakai et al. discloses wherein the performing speech recognition on the audio stream data to obtain the speech recognized text comprises: performing a speech start and end detection on the audio stream data to obtain a speech start frame and a speech end frame in the audio stream data, the speech start frame being an audio frame at the start of a speech segment and the speech end frame being an audio frame at the end of the speech segment (see paragraph 0007); and
performing the speech recognition on target speech data in the audio stream data to obtain the speech recognized text corresponding to the target speech data, the target speech data comprising a plurality of audio frames between any set of the speech start frame and the speech end frame in the audio stream data (see paragraph 0007).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter 

Regarding claim 10, Nir, Jiang et al. and Sakai et al. discloses everything claimed as applied above (see claim 9).  Sakai et al. discloses wherein the performing the speech recognition on the target speech data in the audio stream data further comprises: 
performing a speech frame extraction at predetermined time intervals according to the time information of the plurality of audio frames in the target speech data to obtain at least one piece of speech subdata, the speech subdata comprising at least one audio frame, among the plurality of audio frames, between the speech start frame and a target audio frame in the target speech data when the speech frame extraction operation of 
performing the speech recognition on the at least one piece of speech subdata to obtain recognized subtext corresponding to the at least one piece of speech subdata (see paragraphs 0007, 0034); and 
obtaining the recognized subtext corresponding to the at least one piece of speech subdata as the speech recognized text corresponding to the target speech data (see paragraphs 0007, 0029, 0034).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nir and Jiang et al. as applied to claim 1 above, and further in view of Smith et al. (U.S. Pub. No. 2007/0300249).

Regarding claim 13, Nir and Jiang et al. discloses everything claimed as applied above (see claim 1).  However, Nir and Jiang et al are silent as to wherein the video stream data is live video stream data.
Smith et al. discloses wherein the video stream data is live video stream data (see paragraph 0076).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Nir and Jiang et al. to include wherein the video stream data is live video stream data as taught by Smith et al. for the advantage of viewing content in real-time.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 28, 2021.